Citation Nr: 0939344	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rating for dermatophytosis of the 
hands and feet, evaluated as noncompensable prior to December 
29, 1992 and as 10 percent disabling from December 29, 1992.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
The Board last denied this claim in March 2005.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  A June 16, 2006, Order of the Court 
vacated the Board's 2005 decision and directed readjudication 
of the claim consistent with the parties' June 2006 Joint 
Motion for Remand.  The Board remanded this case in 
November 2006 and again in September 2008 because the RO had 
not fully complied with the Board's November 2006 remand 
directions.  The Board's September 2008 remand directions 
have now been completed to the extent possible, and the case 
is now ready for final appellate consideration.  


FINDINGS OF FACT

1.  Prior to April 2, 1992, the service-connected skin 
disability was manifest by lesions on small exposed areas, 
but no pruritis, exfoliation, or exudation.  

2.  From April 2, 1992, to December 29, 1992, the service-
connected skin disability was manifest by episodic, itching 
lesions involving exposed areas covering not more than 5 
percent of total body surface, treated by topical creams, but 
not requiring systemic therapy.  

3.  Beginning December 29, 1992, the service-connected 
dermatophytosis of the hands and feet has been manifest by 
episodic, itching lesions involving exposed areas covering 
not more than 5 percent of total body surface, treated by 
topical creams, but not requiring systemic therapy.  




CONCLUSIONS OF LAW

1.  From April 2, 1992, to December 29, 1992, the criteria 
were met for a 10 percent rating and no more for 
dermatophytosis of the hands and feet.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
and 4.118, Code 7813 (in effect prior to August 30, 2002, and 
beginning August 30, 2002).  

2.  Beginning December 29, 1992, the criteria are not met for 
a rating greater than 10 percent for dermatophytosis of the 
hands and feet.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.118, Code 7813 
(in effect prior to August 30, 2002, and beginning August 30, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision in November 1971 established service 
connection for dermatophytosis of the hands and feet, and 
assigned a 0 percent rating.  The Board denied a compensable 
rating for the disability in May 1988 and July 1991.  

This appeal is from a May 1993 rating decision that again 
denied a compensable rating for the service-connected 
dermatophytosis of the hands and feet.  Subsequently, during 
the appeal, a rating decision in September 1998 increased the 
rating for the disability to 10 percent, effective from 
December 29, 1992, the date of receipt of the Veteran's claim 
for an increased rating.  The Board notes, however, that a 
June 2006 Joint Motion identified a December 3, 1991, VA 
clinic record as an informal claim for an increased rating 
and indicated that VA should also consider entitlement to a 
compensable rating prior to December 1992.  Consequently, the 
Board will consider whether a higher evaluation is warranted 
both before and after December 1992.

The Board remanded this appeal in April 1997 and August 1997, 
then denied the appeal for a higher disability evaluation in 
December 1999.  The Veteran appealed this denial to the 
Court.  In July 2000, the Court granted a joint motion, in 
part to obtain an examination during the active phase of the 
skin disorder, and the Board remanded this appeal in April 
2001, in part to obtain such an examination.  

The Board again denied the appeal in May 2002, and the 
Veteran again appealed to the Court.  In June 2003, the Court 
granted a joint motion, in part on the basis that the Veteran 
had not understood the ramifications of electing not to 
appear for a scheduled VA examination.  The Board again 
remanded the appeal in June 2004, in part to obtain an 
examination during the active phase of the skin disorder.  A 
VA examination was conducted in September 2004, and the Board 
again denied the appeal in March 2005.  

The Veteran again appealed the denial to the Court, which 
granted a joint motion in June 2006, in part to obtain an 
examination during a flare-up of the service-connected skin 
disorder.  The Board remanded the appeal in November 2006, in 
part to obtain such an examination, and a VA examination was 
conducted in March 2007.  The Board once again remanded the 
appeal in September 2008, again partially to obtain a VA 
examination during an exacerbation of the skin disorder.

The record does show that the Veteran's attorney contacted 
the RO in November 2008 to request instructions concerning 
how to accomplish an examination conducted during the active 
phase of the skin disorder, and the RO did respond with the 
requested information by electronic mail in early December 
2008.  The record also shows that the RO contacted the 
Veteran by letter in April 2009, with a copy to the attorney, 
to obtain a response from him concerning whether he wanted to 
be scheduled for an examination.  

The record also contains a June 2009 letter to the Veteran, 
with a copy to the attorney, concerning scheduling the 
examination, which was conducted later in June 2009.  The 
Veteran's attorney was also informed that the examination had 
been conducted by a copy of the July 2009 supplemental 
statement of the case.

The Board acknowledges that the record does not show whether 
the June 2009 examination was conducted in response to notice 
from the Veteran or his attorney that the Veteran was then 
experiencing an exacerbation of the skin disorder.  The Board 
also acknowledges that the report of the June 2009 
examination suggests that the examination may not have been 
conducted during an exacerbation, as both the dyshydrotic 
eczema and the seborrheic dermatitis were described as well 
controlled, and the intermittent folliculitis was described 
as not currently present.  The Board also notes, however, 
that neither the Veteran nor his attorney has reported to VA 
that the June 2009 examination -- or the March 2007 
examination, for that matter - was not conducted during an 
exacerbation of the skin disability.  This is in sharp 
contrast to the attorney's actions following the September 
2004 examination; the attorney argued both before the Board 
and the Court that the September 2004 examination was 
inadequate.

In fact, since the Board's remand in November 2006, neither 
the Veteran nor his attorney has reported to VA that the 
Veteran has experienced an exacerbation of a service-
connected skin disorder.  This, coupled with the medical 
evidence of record, would suggest that the Veteran has not 
experienced such an exacerbation or flare-up in the nearly 
three-year period since then and that, therefore, the medical 
evidence of record - including the reports of the March 2007 
and June 2009 examinations --contains an accurate description 
of the skin disorder.  

The present appeal involves the Veteran's claim for an 
increased rating for his service-connected dermatophytosis of 
the hands and feet.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).   In fact, with the parties' 
agreement that this appeal stems from a December 1991 
informal claim, the case already involves a staged rating.  
The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The June 2006 Joint Motion cited four reasons for the remand: 
1) the Board's failure to explain why hyper- and hypo-
pigmentation did not constitute "marked disfigurement;" 2) 
failure to ensure compliance with the Board's June 2004 
remand in scheduling an examination during a flare-up; 3) 
failure to address entitlement to a compensable rating prior 
to December 1992; and 4) failure to obtain relevant VA 
treatment records that had been discussed by a VA examiner in 
September 2004.  

The Board remanded the case in November 2006 and September 
2008 for the RO to obtain the specified treatment records and 
the records of all other treatment identified by the Veteran, 
and to schedule him for an examination during an exacerbation 
or active phase of the disability.  Private and VA treatment 
records dated from December 1985 to April 2008 were obtained, 
including the missing VA clinic records noted in the June 
2006 Joint Motion.  The September 2008 remand indicated that 
the scheduling of the examination would require coordination 
with the Veteran's attorney, as the Veteran or his attorney 
would need to notify VA immediately of an exacerbation of the 
dermatophytosis of the hands and feet.  

The Joint Motions for Remand in June 2000 and June 2006, as 
well as the Board's remands in April 2001, June 2004, 
November 2006, and September 2008 specifically directed that 
an examination be scheduled during an exacerbation or an 
active phase of the Veteran's service-connected 
dermatophytosis.  The June 2001 remand specifically indicated 
that the Veteran should immediately notify the RO when an 
exacerbation occurred so that an examination could be 
scheduled to evaluate the disability during the exacerbation 
or active phase.  The Board's June 2004 remand advised the 
Veteran promptly to report to a VA clinic for observation and 
documentation of any flare-up, and for the RO to schedule an 
examination during an active phase of the disability.  In its 
November 2006 and September 2008 remands, the Board again 
directed the RO to schedule the Veteran for an examination of 
the disability during an exacerbation or active phase, noting 
that this would require coordination with the Veteran's 
attorney.  

As noted above, the June 2009 examination may not have been 
performed during an exacerbation or active phase of the 
condition as requested.  However, there is no record of 
communication from the Veteran or his attorney notifying the 
RO that the Veteran was experiencing an exacerbation at any 
time since either the September 2008 or the November 2006 
remand.  Also, the Veteran has not indicated that he has 
sought treatment for his service-connected skin disability 
since April 2008, the date of the last available VA clinic 
records, including during an exacerbation.  Accordingly, the 
Board finds that the duty to assist the Veteran in this case 
has been met.  The second and fourth reasons cited in the 
June 2006 Joint Motion have been satisfied.  

The rating criteria for skin disorders were revised, 
effective August 30, 2002.  Accordingly, the Board must 
consider both old and new skin disorder criteria, bearing in 
mind that an increased rating based on the new criteria 
cannot be assigned prior to August 30, 2002.  See 38 U.S.C.A. 
§ 5110(g) (West 2002) ("where compensation . . . is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.").  

Prior to August 30, 2002, dermatophytosis is to be rated 
under Code 7813 according to the pertinent manifestations, 
using the criteria of Code 7800 (disfiguring scars of the 
head or neck), Code 7801 (third degree burn scars), Code 7802 
(second degree burn scars), Code 7803 (superficial, poorly 
nourished scars), Code 7804 (superficial scars that are 
tender and painful), Code 7805 (scars that cause limitation 
of function), or Code 7806 (eczema), as appropriate.  

Because the service-connected disability does not involve the 
head or neck and because there is no evidence that the 
disability includes scars, the criteria of Codes 7800 to 7805 
are not applicable.  

Under old Code 7806, a 0 percent rating is warranted for 
slight, if any, exfoliation, exudation, or itching if on a 
non-exposed surface or small area.  A 10 percent rating is 
assigned with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant appearance or disfigurement.  

Effective on August 30, 2002, Code 7813 provides that 
dermatophytosis is to be rated as disfigurement of the head, 
face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 
7804, or 7805), or dermatitis (Code 7806), depending on the 
predominant disability.  Again, because the service-connected 
disability does not involve the head, face, or neck, and 
because there is no evidence that it includes scars, the 
criteria of Codes 7800 to 7805 are not applicable.  

Under revised Code 7806, a 10 percent rating is assigned for 
dermatitis or eczema that affects at least 5 percent, but 
less than 20 percent, of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas 
affected, or that requires intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is provided for pathology 
that involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or that requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; where constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period, a 60 percent rating is assigned.  

The Board observes that, effective in October 2008, VA made 
further revisions to the criteria for rating skin disorders 
that are not applicable in this case.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  

A VA clinic record dated in May 1990 notes that the Veteran 
was seen for routine follow-up for mild scale on the medial 
aspect of both feet and the sides of his fingers.  No 
vesicles were observed.  The examiner diagnosed well-
controlled dyshidrosis.  The same examiner saw the Veteran in 
June 1991.  The Veteran reported that he had had a mild 
flare-up two weeks previously that was then under control.  
He also complained of a two-week history of red bumps on the 
right infraorbital area, which the examiner indicated was 
possible folliculitis.  The examiner also noted some 
hypopigmentation of the finger web spaces, but there was no 
active dyshidrosis.  

On December 3, 1991, a VA clinic examiner noted that the 
Veteran stated that he continued to have areas on his hands 
and feet, as well as lesions in the axillary areas for the 
previous four months; he denied any pruritis.  The examiner 
described areas of hypopigmentation on the Veteran's hands, 
with rough surface between the digits.  There were also 
irregular, hyperpigmented lesions 1-2cm in diameter in the 
axillae/upper arms.  The examiner's preliminary differential 
diagnoses included pigmented purpura, drug eruption, post-
inflammatory hyperpigmentation, and cutaneous T-cell 
lymphoma.  A biopsy was taken of a left upper arm lesion, 
which reportedly showed hyperpigmentation consistent with 
lentigo (benign hyperpigmented macules).  

The VA clinic records show that the Veteran was again seen 
with the same clinical findings on April 2, 1992, and 
October 1, 1992.  The Veteran reported that he had the same 
lesions on his chest, arms, and feet that itched.  An 
examiner in April 1992 noted 1cm hyperpigmented macules on 
the extensor surface of both upper arms which, according to 
the Veteran, had not improved with treatment.  A pathology 
report of a biopsy of a lesion on the right chest dated on 
October 1, 1992, shows a diagnosis of superficial and deep 
perivascular dermatitis with focal epidermal spongiosis, with 
a differential diagnosis that included drug eruption, 
dermatophytosis, arthropod reaction, cutaneous larva migrans, 
and polymorphous light reaction, contact dermatitis, and 
nummular eczema.  The October 1992 examiner diagnosed 
resolved spongiotic dermatitis of unknown etiology, noting 
that the papules would come and go.  

Communication was received from the Veteran on December 29, 
1992, in which he claimed, inter alia, an increased rating 
for the skin disability of his hands and feet.  

The Veteran testified at a Board hearing in January 1997.  He 
indicated that his skin disability would sometimes break out 
in areas other than on his hands and feet, i.e., his legs, 
arms, and back, and mostly in the summer months.  He stated 
that they would start as red, itchy bumps, and would spread.  
The Veteran testified that he would treat the outbreaks with 
a prescribed cream and they would go away after a month or 
two.  

The Veteran underwent a VA compensation dermatological 
examination in June 1998.  After reviewing the treatment 
records, the examiner stated that there was no mention of 
macules after 1993 and that recent VA medical findings (in 
January 1998) included a previous diagnosis by biopsy of non-
specific dermatitis and possible psoriasis.  Also noted are 
the Veteran's complaints of a rash on his feet since 1967, 
which progressed to the hands, and, within the previous 
decade, to several toenails; and blisters on the feet and 
hands that were itchy and peeling, with the symptoms being 
worse during warm weather.  The Veteran indicated he had used 
various topical ointments.  

Objective findings in June 1998 included multiple tapioca 
vesicles over the left fifth dorsal finger associated with 
erythema and scale; diffuse, fine white scale on the feet 
with pigmentation of the soles; and lysis of the nail on the 
large and fifth toenails, with early discoloration and 
increased subungual debris.  The examiner diagnosed 
dermatophytosis of the feet with onychomycosis of several 
toenails, noting that the involvement of the toenails 
constituted an increase in the severity of the 
dermatophytosis; dyshidrosis of the hands and feet; and 
history of post-inflammatory hyperpigmentation, resolved.  
The examiner specifically stated that no other physical 
findings were noted during the examination, that the 
diagnosed problems resulting from the December 1991 biopsy 
(biopsy read as lentigo, but clinically interpreted to be 
post-inflammatory hyperpigmentation of unknown cause) were 
resolved, and that those resulting from the October 1992 
biopsy, which likely had been eczematous dermatitis, also 
were resolved.  

The record includes the report of a VA May 2001 general 
medical examination that was not specific to the skin 
disorder claim at issue.  It does, however, note the 
Veteran's reported history of pruritic skin rash and bumps on 
his head and palms of his hands.  He reportedly had a 
prescription cream (not identified) for rash on the head.  
The examiner did observe that there was evidence that the 
Veteran had scratched his arms recently, noting that there 
were "pruritic whealed scratch marks."  

The record further indicates that in late 2001, the Veteran 
reportedly indicated that he did not want to undergo further 
examination due to heart problems.  He reportedly requested 
that the May 2001 examination findings be used for rating his 
skin disorder claim.  (A September 2001 rating decision 
granted entitlement to non-service-connected pension, based 
upon cardiovascular problems, to include coronary artery 
disease, status post-bypass, and percutaneous transluminal 
coronary angioplasty, peripheral vascular disease, and 
hypertension.)  Any argument that the Veteran was not made 
aware of the negative consequences or ramifications of 
foregoing further examination (see counsel's argument in the 
June 2003 Joint Motion) is moot, owing to the subsequent 
development - notably subsequent VA compensation 
examinations and extensive discussion of treatment history 
during active flare-ups as discussed in the September 2004 
report.  

VA clinic records dated through late 2001 do not note that 
the Veteran reported recent skin eruptions or flare-ups; nor 
do they list a dermatological condition as an ongoing, active 
problem among list of "current" medical conditions.  In 
fact, a VA clinic record in September 2001 specifically 
states: "No skin lesions of note."  

Another VA dermatological compensation examination was 
conducted in September 2004.  The examination report was 
prepared following a review of the Veteran's medical history, 
as documented in the claims folder, and VA computer records 
of all dermatology-related visits since August 2003, noting 
that the Veteran sought no dermatologic care between mid-2001 
and August 2003.  The examiner indicated that, in August 
2003, the VA clinic records showed that the Veteran had 
complained of a light spot on the glans penis, diagnosed as 
vitiligo, and an itchy rash on the groin, diagnosed as 
intertrigo, and treated with hydrocortisone and clotrimazole 
cream.  He also complained of long toenails, but voiced no 
complaints about a rash on the hands or feet.  By November 
2003, the intertrigo had reportedly cleared up, but the 
vitiligo did not improve with treatment.  Treatment was given 
for verruca vulgaris (warts) of the left palm (liquid 
nitrogen).  At that time, there was no hand or foot rash.  In 
January 2004, the Veteran was again treated for warts and 
began protopic for vitiligo.  Retin-A was given for ingrown 
hairs in the beard area.  No hand or foot rash was shown.  In 
August 2004, the Veteran had additional treatment for 
vitiligo and warts, and was diagnosed with folliculitis in 
the beard area along with seborrheic dermatitis of the scalp, 
treated with selenium sulfide, clindamycin solution.  There 
was no hand or foot rash.  During the September 2004 
examination, the Veteran provided a history of recurrent, 
itchy flare-ups in the hands, groin, and feet, including 
bumps between the toes, with the symptoms being particularly 
problematic with respect to the feet.  He indicated that 
flare-ups would occur yearly, particularly during springtime, 
and the groin rash would occur "on and off."  He would 
usually obtain relief with topical medication.  

On physical examination in September 2004, it was noted that 
the hands showed a two and one-half millimeter verrucous 
papule only on the left palm.  There were no vesicles or 
scales on the palms.  As for the feet, the soles exhibited 
mild, diffuse, fine white scale, more on the left than on the 
right.  There were thickened and yellowed dystrophic nails 
with subungual debris on the first and fifth toes.  As for 
the groin, there were mildly hyperpigmented and lichenified 
patches bilaterally, with some maceration.  The glans penis 
was diffusely hypo- to de-pigmented.  Finally, there was no 
scale or erythema on the scalp, nor scale, erythema, or 
pustules along the beard area.  

The VA examiner diagnosed the Veteran as having a history of 
dyshidrosis (not shown during the examination); a history of 
tinea pedis (not shown during the examination); probable 
onychomycosis (fungal infection of the nails of the feet, 
possibly an extension of dermatophyte infection from the 
foot); intertrigo of the groin area (possibly related to 
fungal infection in feet); vitiligo (autoimmune phenomenon of 
depigmentation not related to dermatophytosis); and a history 
of folliculitis, well-controlled with medication and 
apparently not active at the time of the examination.  In 
conclusion, the examiner stated that approximately 5 percent 
of the body skin was affected by the dermatological symptoms.  

A VA dermatological compensation examiner in March 2007 noted 
that there was no complaint of a hand or foot rash at that 
time.  The examiner reviewed the claims file and discussed 
the recorded history of the Veteran's various skin 
conditions, as set forth above.  On examination, there was a 
2mm verrucous papule on the left palm; no vesicles or scales 
were observed on either palm.  There was mild, diffuse, fine, 
white scale of the soles of the feet.  No dystrophic nails or 
discoloration of the nails was appreciated, nor was there any 
maceration in the web spaces.  The groin area was mildly 
hyperpigmented, with bilateral lichenified patches, but no 
maceration.  The glans penis was diffusely hypopigmented to 
depigmented, with some hyperpigmented macules.  Examination 
of the scalp revealed no scales or erythema, and no 
erythematous papules or pustules were appreciated on either 
the scalp or beard area.  Finally, the examiner diagnosed a 
history of dyshidrosis affecting the hands and feet (pruritic 
vesicles on the palms and soles), which was a different 
condition from tinea pedis; a history of tinea pedis; 
intertrigo, noting that the Veteran's intertrigo possibly 
represented an extension of the fungal infection of his feet; 
vitiligo, which was not related to dermatophytosis; history 
of folliculitis, which was unlikely caused by a fungal 
infection; and history of seborrheic dermatitis, which was 
currently well controlled on medication.  He indicated that 
the total body surface area involved was 5 percent.  

Another VA dermatological compensation examination was 
conducted in June 2009.  That examiner again discussed the 
history of the Veteran's various skin disorders in detail.  
The Veteran reported that he had no current lesions on his 
scalp and that he used cellulose powder for his feet.  He 
stated that the lesions would get worse in the summer, which 
the examiner indicated was often the case for dyshidrotic 
eczema.  On examination, there were no lesions on the 
Veteran's head, neck, or chest.  His face was completely 
clear.  The examiner described an 8cm x 4cm area just lateral 
to the left scapula which had a small nodule with slight 
hyperpigmentation, very mild scaling, and some very mild 
thickening of the skin.  A similar 8cm x 6cm hyperpigmented 
area with small papules was also present just lateral to the 
right scapula.  No lesions were observed on the lower back or 
buttocks.  There were four tiny, 3mm hyperpigmented nodules 
on the right lower extremity, but no adjacent oozing or 
scaling.  Dry powder was present on the Veteran's toes and 
feet, but there was no cracking between the toes, no 
papulosquamous rash, and no eruption over the arch, as had 
been previously described.  The examiner indicated that there 
were no systemic symptoms, and that the disorder was 
intermittent.  The Veteran had received no systemic 
treatment, only topical treatment.  It was noted that there 
was no scarring or disfigurement of visible areas, "aside 
from the small hyperpigmented lesions as described on his 
right lower extremity."  The examiner commented that the 
Veteran's dyshidrotic eczema, documented with intermittent 
eruptions and as shown by the two small pruritic patches on 
the upper back, was well controlled and comprised less than 
5 percent of the total body surface area.  He indicated that 
the dyshidrotic eczema was as likely as not related to the 
original diagnosis of dermatophytosis.  The examiner further 
stated that the seborrheic dermatitis and folliculitis were 
unrelated to the service-connected disability.  

First, considering the rating criteria that were in effect 
prior to August 2002, the Board observes that a 30 percent 
rating may be assigned if there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
above treatment records clearly show that the Veteran's 
various skin lesions have occurred intermittently, 
particularly those on his hands and feet.  Examiners have 
indicated the Veteran's intertrigo (groin rash), the eczema 
on his back, and the dermatitis with focal epidermal 
spongiosis on his chest, as well as the onychomycosis noted 
by some examiners, are as likely as not related to the 
service-connected dermatophytosis on his hands and feet.  
However, even those manifestations have been noted 
infrequently or even less often.  

Because the records show that the Veteran has indicated to 
some examiners that the lesions did not itch, because there 
is no evidence that any lesions have produced exudation, and 
because no examiner has described the lesions as covering 
more than 5 percent of total body surface area, the Board 
finds that a rating greater than 10 percent is not warranted 
on the basis of constant symptoms or extensive lesions.  

Further, the lesions on the Veteran's arms were reported only 
in late 1991 and 1992, and they were diagnosed as lentigo, 
which no examiner has related to the service-connected skin 
disability.  But because no examiner has indicated that the 
lesions are not associated with the service-connected 
dermatophytosis and affording the Veteran the benefit of the 
doubt, the Board finds that the upper arm lesions noted 
during this time period were manifestations of the service-
connected disability.  Nevertheless, they were described only 
as irregular, hyperpigmented lesions 1-2cm in diameter; the 
examiners did not comment that they were productive of any 
disfigurement, let alone the marked disfigurement required 
for a 30 percent rating.  The treatment records do not 
reflect complaints by the Veteran that the lesions were 
disfiguring.  Therefore, in light of the small size of the 
lesions and the lack of any lay or medical evidence that they 
produced any disfigurement, the Board finds that the lesions 
noted on the Veteran's upper arms and elsewhere were not 
markedly disfiguring.  

Accordingly, the Board concludes that a rating greater than 
10 percent is not warranted at any time during the appeal 
period under the criteria that were in effect prior to August 
2002.  

The rating criteria that became effective in August 2002 
provide for assignment of a 30 percent rating for pathology 
that involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or that requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  As noted, there 
is no evidence that any lesions that are related to the 
service-connected disability have ever involved more than 5 
percent of the total body area or more than 5 percent of 
exposed areas.  Moreover, the evidence shows that the 
disability has never required systemic therapy.  

Therefore, the Board concludes that a rating greater than 10 
percent is not warranted at any time beginning in August 2002 
under the revised criteria.  

Moreover, as discussed above, the parties have agreed that 
the December 3, 1991, VA clinic record constituted an 
informal claim for an increased rating and that, therefore, 
consideration must be given to a compensable rating prior to 
December 29, 1992.  Only the old rating criteria are 
applicable, because the period concerned is prior to the 
August 2002 revisions.  The VA clinic records show that the 
lesions on the Veteran's upper arms were described in 
December 1991.  At that time, however, the Veteran denied any 
pruritis (itching).  Itching of those lesions was not 
reported until the April 2, 1992, clinic visit.  For purposes 
of this discussion, the Board finds that the Veteran's upper 
arms constituted an exposed area.  Therefore, the criteria 
for a 10 percent rating were not met prior to April 1992.  
Nevertheless, because the service-connected skin disability 
was manifest by itching on an exposed area beginning April 2, 
1992, a 10 percent rating is warranted, effective on that 
date.  

Accordingly, because a 10 percent rating is currently in 
effect beginning December 29, 1992, an earlier effective date 
of April 2, 1992, for the 10 percent rating is granted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal, except for the earlier effective date for the 
10 percent rating.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

II.  Extraschedular rating

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected dermatophytosis of the hands and feet has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated any periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The evidence does not reflect an unusual 
disability picture regarding the skin disability.  In the 
absence of such factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a May 2001 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in May 1993.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the May 2001 letter, and so is 
harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including at a 
hearing.  Also, in February 2007, the RO notified the Veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

Beginning April 2, 1992, a 10 percent rating for 
dermatophytosis of the hands and feet is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  

A rating greater than 10 percent for dermatophytosis of the 
hands and feet from December 29, 1992, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


